

 
 
Exhibit 10.3
 
Co-CHAIRMAN AGREEMENT
 
Premiere Publishing Group, Inc.
 
THIS AGREEMENT (the “Agreement”), dated as of  August 4th, 2010, is made and
entered into by and between Pat LaVecchia (“LaVecchia”) and Premiere Publishing
Group, Inc., a Nevada corporation (the “Company” OTC BB: PPBL).
 
WITNESSETH:
 
WHEREAS, on August 4th, 2010 the Board of Directors elected LaVecchia as
Co-Chairman of the Company and a member of the Board of the Directors of the
Company to become effective immediately;
 
WHEREAS, the Company wishes to retain LaVecchia’s services for a period until at
least August 4th, 2013 as Co- Chairman of the Board;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:
 
TERMS
 
1. Time Period. Commencing  August 4th, 2010 LaVecchia shall serve as Co-
Chairman of the Board of Directors under the terms specified herein, and
employment in this capacity shall continue at least through and including August
4th, 2013.
 
2. Co- Chairman Role. In his rendering of services for the benefit of the
Company, LaVecchia shall provide the Company, the Company’s Board of Directors,
and the Company’s executive officers with such advice as any of them may
reasonably request in connection with the business and operations of the Company
consistent with his position as Co- Chairman of the Board of Directors,
including but not limited to the following:
 
(1) participate in the search for a chief executive officer of the Company;
 
(2) facilitate the transition of the position of chief executive officer with
customers, shareholders and employees when necessary,
 
(3) develop and advise the Board of Directors on strategic growth initiatives
for the Company, including merger or acquisitions;
 
(4) make himself available as reasonably requested by the Board of Directors or
executive officers of the Company to fulfill such other duties as may be
reasonably requested, consistent with his status as the current Co- Chairman of
the Board of Directors of the Company and other applicable provisions of this
Agreement.
 
3. Consideration for Services. Upon signing of this agreement, the Company
agrees to grant LaVecchia on a "fully vested" basis the equivalent of 10% of the
company's fully diluted common stock.   LaVecchia will also have non-dilutive
rights for a period of 180 days from the signing of this agreement.
 
4. Expenses. The Company will reimburse LaVecchia, pursuant to Company policy
and regular business practice, for all reasonable business expenses he incurs
during the Term. For purposes of this paragraph, “reasonable business expenses”
shall include, without limitation, travel, telephone, hotel and meal expenses.
LaVecchia will submit written detailed invoices for any reimbursable expenses
incurred under this Agreement. Such invoices are to be submitted to the
Company’s financial department.
 
5. Covenant. LaVecchia undertakes to maintain confidentiality on all
confidential information relating to the business of the Company and at the end
of the Term to return all documents and other property of the Company.
LaVecchia’s obligations pursuant to this Paragraph 9 shall survive the term of
this Agreement.
 
6. No Other Authority. LaVecchia shall have no responsibility or duties to the
Company other than as provided herein.
 
7. Legal Expenses. LaVecchia shall be entitled to prompt reimbursement by the
Company for all reasonable legal fees incurred by LaVecchia in connection with
the negotiation and completion of this Agreement; provided, however, that
LaVecchia shall properly account for such expenses in accordance with the
Company’s policies and procedures. The Company’s obligation pursuant to this
Paragraph 11 shall survive the term of this Agreement.
 
8. Entire Agreement. This Agreement, together with the agreements listed on
Exhibit A and any other agreements relating to stock options or equity awards or
agreements, represents the final, complete and exclusive embodiment of the
entire agreement and understanding between the Company and LaVecchia concerning
his services to the Company as Co-Chairman, and supersedes and replaces any and
all agreements and understandings (other than the agreements listed on Exhibit A
and any other agreements relating to stock options or equity awards or
agreements) concerning LaVecchia’s role as Executive Chairman of the Board. This
Agreement may only be amended in a writing signed by LaVecchia and the Board of
Directors.
 
 
 
 

--------------------------------------------------------------------------------

 
 
9. Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, in whole or in part, this determination will not affect any
other provision of this Agreement.
 
10. Notices. All notices required or permitted to be given under this Agreement
must be in writing and may be given by any method of delivery which provides
evidence or confirmation of receipt including but not limited to personal
delivery, express courier (such as Federal Express) and prepaid certified or
registered mail with return receipt requested. Notices shall be deemed to have
been given and received on the date of actual receipt or, if either of the
following dates is applicable and is earlier, then on such earlier date: one (1)
business day after sending, if sent by or express courier; or three (3) business
days after deposit in the U.S. mail, if sent by certified or registered mail.
Notices shall be given and/or addressed to the respective parties at the
following addresses:
 

         
To the Company:
 
Premiere Publishing Group, Inc
264 Union Blvd
Totowa, NJ, 07512
 
         
To LaVecchia:
 
444 Mansfield Avenue
Darien, CT  06820

 
Any party may change its address for the purpose of this paragraph by giving
written notice of such change to the other party in the manner herein provided.
 
11. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of New York.
 
16. Binding Effect. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto;
provided, however, that LaVecchia shall not delegate or assign any of his duties
hereunder.
 
17. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, all of which together shall constitute one
and the same instrument.
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates written above.
 
 


 
 
_______________________
Mr. Pat LaVecchia
 
 


 
 
_______________________
Mr. Omar Barrientos
President
Premiere Publishing Group, Inc
 
 


 
 
 

--------------------------------------------------------------------------------

 
 


 
 


 
 
EXHIBIT A
 
 
LIST OF STOCK OPTION AGREEMENTS AND RESTRICTED STOCK AGREEMENT
 
 
[On file with the Company]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 




 